DETAILED ACTION
Status of the Claims
Claims 1-5, 7, 9, 11-22, and 34 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

U.S.C. 112(f) Paragraph Statement
Claim 1 recites the limitation “at least one agent that blocks non-specific binding of proteins from said sample to said antibody”, which has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term such as “agent” (from “at least one agent”) coupled with functional language “blocks non-specific binding of proteins from said sample to said antibody” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, the phrase “at least one agent that blocks non-specific binding of proteins from said sample to said antibody” in claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function (e.g. histones, IgGs, etc.), and equivalents thereof, such as BSA, detergents, salts, etc.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 12, 14-15, 17-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recited “non-immunized IgGs”, however, it is unclear what is meant by this phrase, since it is cells that are immunized or not, rather than IgGs.  In the interest of compact prosecution, the phrase “non-immunized IgGs” will be interpreted as meaning IgG molecules from non-immunized (i.e. non-stimulated) cells.  
Claim 12 recites the limitation "said embryo" (singular) of claim 1, however, claim 1 recites “a plurality of … embryos”, such that is it unclear to which of the plurality of embryos this refers.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “without chemical modification or without non-target chemical modifications”.  While it is clear what is meant by “without chemical modifications” (i.e. as they appear in vivo), it is unclear what is meant by “non-target chemical modifications”, since the term “target” is being interpreted as the target of the antibody of claim 1.  In the interest of compact prosecution, this will be interpreted to mean histone protein lacking post-translational modifications (PTMs) (e.g. methylation, acetylation, etc.) or have some PTMs that are not specific to the antibodies of claim 1 step (b).
Claim 15 recites at the end of the claim the term “said antibody”, although this could refer to one or more of multiple antibodies, for example, the antibody of claim 15, one of the IgGs of claim 2, or the antibody of claim 1, step (b).  In the interest of compact prosecution, this “said antibody” will be interpreted to mean the antibody of claim 1, step (b).
Claims 15 and 20-21 depend from claim 2 and are therefore similarly rejected.
Claim 17 recites the limitation "said solid support" of claim 15, however, there is no solid support recited in claim 15.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the phrase “said solid support” will be interpreted as referring to the solid support in claim 16.
Claim 18 recites “wherein said target protein” is one of several alternatives, including “a nucleic acid”.  Since a protein cannot be a nucleic acid, the metes and bounds of this claim are unascertainable. 
Claim 22 recites a “nucleic acid protein” in line 8, however, since nucleic acids are distinct from proteins, it is unclear what is meant by a “nucleic acid protein”.  The 
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Rotem et al.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotem et al. (Nature Biotechnology, 2015, 33(11):1165-1175).  
Regarding claim 22, Rotem teaches a kit comprising: histone monomers, dimers, tetramers, or octamers (e.g. nucleosomes as per Fig. 1), an antibody that specifically binds to said target (e.g. antibodies as per Fig. 1), and one or more additional components selected from the group consisting of a solid support, reagents for performing a stringent wash, reagents for performing an amplification reaction, and reagents for performing a sequencing assay (e.g. barcodes as per Fig. 1).

Sheaffer et al.
Claim 1, 3, 13, 17-18, 20, and 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheaffer et al. (Yi Feng and Lin Zhang (eds.), Long Non-Coding RNAs: Methods and Protocols, Methods in Molecular Biology, vol. 1402, DOI 10.1007/978-1-4939-3378-5_9, available 01/01/2016).  
Regarding claims 1, 3, 13, 17-18, and 34
sonicating a sample comprising a plurality of cells or embryos under conditions such that chromatin in said cells is fragmented (e.g. “Use the Bioruptor sonication system to lyse cells and shear chromatin” as per section 3.4 Chromatin Shearing and Input Analysis section, step 1); 
contacting said sample with an antibody that specifically binds to a target protein or nucleic acid (e.g. “To immunoprecipitate DNA bound to the DNA-binding factor of interest, add 2 μg of a ChIP-grade antibody”” as per the 3.5 Immunoprecipitation section, step 3, and bind to Dynabeads as per steps 5), wherein the target protein is a transcription factor (e.g. Cdx2 as per Fig. 2); 
contacting said sample with at least one agent that blocks non-specific binding of proteins from said sample to said antibody (e.g. “Perform wash (steps 10a–d) with each of the following wash buffers in order: TSE I, TSE II, ChIP buffer III, TE” as per step 10 of the 3.5 Immunoprecipitation section, wherein the buffers contain detergents such as Triton-X and SDS); 
d) washing said sample under stringent conditions (e.g. “Perform wash (steps 10a–d) with each of the following wash buffers in order: TSE I, TSE II, ChIP buffer III, TE” as per step 10 of the 3.5 Immunoprecipitation section);
e) generating sequencing libraries (e.g. as per the 3.6 Sequencing Library Preparation section); and 
f) pooling said sequencing libraries and performing a high-throughput sequencing assay (e.g. as per the 3.7 Sequencing Library Validation section).
Regarding claim 20, Sheaffer teaches the above, wherein said histones are cross-linked (e.g. as per the 3.3. DNA-Protein Cross-linking section).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Sheaffer et al. and Rotem et al.
Claim 1-3, 7, 5, 9, 11, 13, 16-21, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer et al. (Yi Feng and Lin Zhang (eds.), Long Non-Coding RNAs: Methods and Protocols, Methods in Molecular Biology, vol. 1402, DOI 10.1007/978-1-4939-3378-5_9, available 01/01/2016) in view of Rotem et al. (Nat. Biotech., 2015, 33(11):1165-1175).  
Sheaffer is relied on as above, however, it is noted that the reference is silent on the limitation that the agent is selected from the group consisting of histone monomers, histone dimers, histone tetramers, histone octameres, non-immunized IgGs, IgGs immunized to a target not in said sample, and a combination thereof, as set forth in claim 2, that the sample is a single cell or a fraction of a lysate of a single cell, as set forth in claims 4-5, or that the sample is 10, 500, or 100,000 or less cells, as set forth in claims 7, 9, and 11, or that the beads used are magnetic, as set forth in claim 17, or that the histones are native, as set forth in claim 21.
Regarding claim 2, Rotem teaches the use of carrier chromatin (e.g. as per the Microfluidics system indexes chromatin from single cells section, Fig. 1, and the Chromatin immunoprecipitation and sequencing section).
Regarding claims 5, 7, 9, and 11, Rotem teaches single cell ChIP-seq methods (e.g. as per the Microfluidics system indexes chromatin from single cells section).
Regarding claim 17, Rotem teaches the use of magnetic beads (e.g. as per the ChIP section on the ONLINE METHODS section).
Regarding claim 21, Rotem teaches that the histones are native (e.g. as per the Barcode-cell drop fusion section). 
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the Chip-seq methods of Sheaffer using the reduced number of cells as per Rotem.  One of ordinary skill in the art would have been motivated to do so since their method for single-cell analysis reveals aspects of epigenetic heterogeneity not captured by transcriptional analysis alone, as per the Abstract.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639